EXHIBIT STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Consolidated Financial Statements March 31, (With Independent Auditor’s Report Thereon) Contents Independent Auditor’s Report 1 Consolidated Balance Sheet 2-3 Consolidated Statement of Income 4 Consolidated Statement of Shareholders’ Equity 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7-17 Independent Auditor’s Report The Board of Directors and Shareholders Staubach Holdings, Inc.: We have audited the accompanying consolidated balance sheet of Staubach Holdings, Inc. and subsidiaries (the “Company”) as of March 31, 2008, and the related consolidated statements of income, shareholders’ equity, and cash flows for the nine months then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Staubach Holdings, Inc. and subsidiaries as of March 31, 2008, and the results of their operations and their cash flows for the nine months then ended in conformity with accounting principles generally accepted in the United States of America. /s/ McGladrey & Pullen, LLP Dallas, Texas August 8, 1 STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Consolidated Balance Sheet March 31, Assets Current assets: Cash and cash equivalents $ 63,209,335 Restricted cash 1,909,571 Receivables: Service and management fees 31,026,350 License fees 1,340,357 Affiliates 598,802 Federal and state income taxes 3,572,871 Other 1,151,220 Total receivables, net 37,689,600 Prepaid expenses and other assets 3,555,061 Deferred tax asset, net 874,626 Total current assets 107,238,193 Furniture, fixtures, and equipment, net 5,424,599 Goodwill 157,793,821 Intangible assets, net 101,374,271 Other assets 1,352,214 Total assets $ 373,183,098 See notes to consolidated financial statements. 2 STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Consolidated Balance Sheet March 31, Liabilities and Shareholders’ Equity Current liabilities: Bonuses payable $ 39,457,057 Accounts payable and accrued liabilities 18,598,803 Deferred revenue 3,871,000 Total current liabilities 61,926,860 Deferred tax liability, net 38,990,302 Total liabilities 100,917,162 Commitments and contingencies (notes 2, 5, 7, 9, and 10) Puttable shares of Class A voting common stock consisting of 3,992,997 shares issued and outstanding 83,214,057 Shareholders’ equity: Class A voting common stock, $0.01 par value.Authorized 100,000,000 shares; issued and outstanding 15,971,988 shares 159,720 Additional paid-in capital 183,485,867 Retained earnings 5,406,292 Total shareholders’ equity 189,051,879 Total liabilities and shareholders’ equity $ 373,183,098 See notes to consolidated financial statements. 3 STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Consolidated Statement of Income Nine months ended March 31, 2008 Revenues: Service fee revenues $ 239,784,641 License fee revenues 13,616,828 Management fee revenues 8,153,455 Total revenues 261,554,924 Operating expenses Salaries, bonus, and benefits 181,419,927 Selling, general, and administrative expenses 30,653,543 Depreciation and amortization 26,136,560 Total operating expenses 238,210,030 Operating income 23,344,894 Other income (expense): Other income 469,085 Interest income 1,808,317 Interest expense (570,295 ) Income before income taxes 25,052,001 Income tax 9,807,710 Net income for nine months ended $ 15,244,291 See notes to consolidated financial statements. 4 STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Consolidated Statement of Shareholders’ Equity Nine months ended March 31, 2008 Class A Additional Retained earnings/ common stock paid-in (accumulated Shares Amount capital deficit) Total Balance, June 30, 2007 7,999,415 $ 79,994 $ 17,365,148 $ (9,837,999 ) $ 7,607,143 Shares of common stock issued in conjunction with the acquisition of licenses 11,951,270 119,513 248,898,296 – 249,017,809 Redeem shares of common stock previously held by terminated employees (12,832 ) (128 ) (125,741 ) – (125,869 ) Shares of common stock issued to employees at $2/share 2,132 21 41,041 – 41,062 Shares of common stock granted to employees 25,000 250 481,250 – 481,500 Less:puttable shares of common stock (3,992,997 ) (39,930 ) (83,174,127 ) – (83,214,057 ) Net income – – – 15,244,291 15,244,291 Balance, March 31, 2008 15,971,988 $ 159,720 $ 183,485,867 $ 5,406,292 $ 189,051,879 See notes to consolidated financial statements. 5 STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Consolidated Statement of Cash Flows Nine months ended March 31, 2008 Cash flows from operating activities: Net income $ 15,244,291 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 26,136,560 Loss on disposal of furniture, fixtures, and equipment 31,886 Deferred federal and state income taxes (6,988,538 ) Stock compensation 518,298 Changes in operating assets and liabilities: Restricted cash (1,775,795 ) Receivables (14,058,583 ) Prepaid expenses and other assets 304,579 Deferred compensation plan assets 5,584,739 Deferred compensation plan liabilities (6,347,868 ) Accounts payable, accrued liabilities and deferred revenue (17,305,324 ) Bonuses payable 9,782,473 Net cash provided by operating activities 11,126,718 Cash flows from investing activities: Cash received as part of Stock Exchange (Note 2) 23,814,850 Proceeds on disposal of furniture, fixtures, and equipment 339,952 Acquisition of furniture, fixtures, and equipment (1,045,072 ) Net cash provided by investing activities 23,109,730 Cash flows from financing activities: Cash paid to previous shareholders of The Staubach Company (60,080,783 ) Redeem shares of common stock (125,869 ) Issuance of common stock 4,264 Net cash used in financing activities (60,202,388 ) Net decrease in cash and cash equivalents (25,965,940 ) Cash and cash equivalents, beginning of period 89,175,275 Cash and cash equivalents, end of period $ 63,209,335 Supplemental disclosure of cash flow information Cash paid for income taxes $ 19,818,210 Schedule of noncash investing and financing activities See Note 2 for net assets acquired with the Stock Exchange See notes to consolidated financial statements. 6 STAUBACH HOLDINGS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (1) Organization and Summary of Significant Accounting Policies (a) Principal Business Activities Staubach Holdings, Inc. and its wholly-owned subsidiaries (the “Company”) represent tenants and other potential real estate users in the acquisition and management of real property, providing a comprehensive range of strategic real estate consulting services primarily throughout the United States of America.The Company is organized functionally, and its principal lines of business include Corporate Services and Capital and Strategic Services. The Company’s fiscal year ends June 30th.The accompanying financial statements are for less than a year and may not be indicative of the Company’s annual results. See Note 2 regarding the formation of Staubach Holdings, Inc. (b) Principles of Consolidation The consolidated financial statements include the accounts of the Company and the following wholly owned subsidiaries.All material intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements include the following wholly owned subsidiaries: Staubach - Northern California, Inc. Staubach Advisory Services, Inc. Staubach Arizona, LLC Staubach Bay Area, Inc. Staubach Commercial Services - SoCal, Inc. Staubach Global Services RR, Inc. Staubach Governmental Services, Inc. dba Staubach Educational and Municipal Services Inc Staubach Michigan, LLC Staubach Midwest Construction Services LLC Staubach Northwest, LLC Staubach Retail Services - New England, LLC Staubach - Houston, Ltd. dba The Staubach Company The Staubach Company The Staubach Company - Carolinas, LLC The Staubach Company - Central Texas, LLC The Staubach Company - Florida Holdings, LP The Staubach Company - Los Angeles, Inc. The Staubach Company - Northeast, Inc. The Staubach Company - Raleigh, LLC The Staubach Company - South Florida, LLC The Staubach Company - Southeast, Inc. The Staubach Company - Tennessee, LLC The Staubach Company New York, LLC The Staubach Company of New England, LLC The Staubach Company of New Jersey, LLC The Staubach Company of Pennsylvania, Inc. The Staubach Company, Front Range, LLLP 7 The Staubach Company, Minnesota, Inc. The Staubach Company, West Advisory Inc. The Staubach Company-Southwest, Inc. The Staubach Management Company of New Jersey, LLC Staubach Capital Markets, Inc. Staubach Capital I, LLC Staubach Investment Sales, Inc. Staubach Corporate Finance, Inc. Staubach Assets, Inc. (c) Cash and Cash Equivalents For purposes of reporting cash flows, all highly liquid investments with original maturities of three months or less are considered to be cash equivalents. (d) Restricted Cash Restricted cash represents funds held in escrow on behalf of customers. (e) Concentration of Credit Risk During the period ended March 31, 2008, the Company had certain concentrations of credit risk with various financial institutions in the form of cash, cash equivalents, and restricted cash.For purposes of evaluating credit risk, the stability of financial institutions conducting business with the Company is periodically reviewed.If the financial institutions failed to completely perform under the terms of the financial instruments, the exposure for credit loss would be the amount of the financial instruments less amounts covered by regulatory insurance.To date, the Company has not experienced any losses in its cash accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents. (f) Allowances for Doubtful Accounts Receivables are carried net of the allowances for doubtful accounts, approximately $34,000 as of March 31, 2008.Management’s determination of the adequacy of those allowances is based primarily upon evaluations of historical loss experience, individual receivables, current economic conditions, and other relevant factors.Receivables are written off when deemed uncollectible. Recoveries of receivables previously written off are recorded when received. (g) Furniture, Fixtures, and Equipment Furniture, fixtures, and equipment are carried at cost, less accumulated depreciation and amortization.Repairs and maintenance are charged to operations.Depreciation is computed using the straight-line method over estimated useful lives.Amortization related to leasehold improvements is computed using the straight-line method over the shorter of the appropriate lease term or the estimated useful life of the asset.The Company has determined that the estimated useful lives of its furniture, fixtures, and equipment range from three to ten years. (h) Goodwill Goodwill represents the excess of the purchase price and related costs over the fair value assigned to the net tangible and identifiable assets acquired.SFAS No. 142, Goodwill and Other Intangible Assets (“SFAS 142”) requires that goodwill not be amortized, but instead be evaluated for impairment at least annually or more often if events or changes in circumstances indicate that impairment may have occurred.Impairment losses are to be recognized to the extent that the carrying amount of goodwill exceeds its estimated fair value. (i) Revenue Recognition Lease commissions, which are included as service fee revenue in the accompanying consolidated statement of income, are generally recognized in accordance with the underlying agreement and upon our underlying obligations being satisfied.Service fees related to consulting transactions are recognized in the period in which the revenues are earned.License fee revenues are considered earned in the period in which the related licensee is paid its service fee.The Company recognizes fees from portfolio management over the terms of the respective management contracts as services are rendered. 8 Service and license fee revenues are generated from individual transactions.The Company is not dependent on one customer or group of customers in any single year. The Company has certain lines of business in which it is reimbursed by its clients for expenses incurred on their behalf.The treatment of these expenses for financial reporting purposes is based upon the fee structure of the underlying contract.A contract that provides a fixed fee billing, fully inclusive of all personnel and other recoverable expenses, is reported on a gross basis.Reported revenues include the full billing to the client and reported expenses include all costs associated with the client.When a fee structure distinguishes between a fixed management fee and scheduled reimbursable personnel or other expenses, the contract is accounted for on a net basis.Reported revenues include the management fee, and the reimbursement is netted against expenses. (j) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenues and expenses during the reporting periods. Actual results could differ from these estimates. (k) Income Taxes The Company uses the liability method of accounting for income taxes. Under this method, the Company recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.
